Case 1:20-cv-00299-PLM-PJG ECF No. 17, PageID.1522 Filed 04/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 REBECCA M. LUBAWAY,

        Plaintiff,
                                                         Case No. 1:20-cv-299
 v.
                                                         HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment enters.




Dated: April 1, 2021                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
